On Return to Remand

PATTERSON, Judge.
On December 29, 1995, we remanded this case to the trial court with instructions to consider Cedric Cassis Nathan’s allegations of ineffective assistance of trial and appellate counsel. 689 So.2d 933 (Ala.Cr.App.1995). The trial court has complied with our instructions and has filed a proper return. The return shows that the trial court held an evidentiary hearing on Nathan’s allegations of ineffective assistance of counsel, and that upon the conclusion of that hearing, the trial court entered an order making specific findings of fact and dismissing the claim. The trial judge, who presided over the original trial, found that the allegations of ineffective assistance of counsel were without merit, and that Nathan had failed to satisfy either prong of Strickland v. Washington, 466 U.S. 668, *935104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Alter a review of the record, we agree with the findings of the trial court. Its findings are supported by the record.
As to all other issues raised in Nathan’s Rule 32, Ala.R.Crim.P. petition, which were enumerated in our opinion on original submission, we agree with the findings of the trial court that they are precluded from review because they could have been but were not raised at trial or on direct appeal as required by Ala.R.Crim.P. 32.2(a)(3)(5). We note from our records that Nathan raised only one issue in his direct appeal from his convictions, and that issue pertained to a witness’s in-court identification of him. Nathan v. State, 668 So.2d 946 (Ala.Cr.App.1995).
For the above reasons, the judgment of the trial court dismissing Nathan’s Rule 32 petition is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.